Citation Nr: 0843803	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-37 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for bilateral shoulder and 
knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William T. Snyder




INTRODUCTION

The veteran had active service from September 1989 to January 
1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.  The decision also denied service 
connection for residuals of three miscarriages and post-
traumatic stress disorder secondary to sexual assault, which 
the veteran also appealed.  In her Substantive Appeal (VA 
Form 9), however, the veteran indicated that she was 
perfecting her appeal solely on the issue of her claimed 
joint pains.  Thus, the miscarriage and PTSD claims are not 
before the Board and will not be addressed in the decision 
below.  38 C.F.R. §§ 20.200, 20.204 (2008).

The veteran served in the Persian Gulf War theater from 
December 1990 to May 1991.  The Board deems statements made 
in her August 2004 statement in support of her claims and in 
her VA Form 9, to constitute an informal claim of entitlement 
to service connection for fibromyalgia.  See 38 C.F.R. 
§ 3.317 (2008).  In response, VA wrote to the appellant in 
May 2007, and advised her that if she wished to file a claim 
for fibromyalgia syndrome and patellofemoral osteoarthritis, 
she should complete and return enclosed VA Forms 21-4148 
(Statement in Support of Claim).  In light of the RO's 
action, a formal referral is not indicated, and no further 
action is in order until the appellant responds.  See 
38 C.F.R. §§ 3.150, 3.155 (2008).  


FINDING OF FACT

The preponderance of the probative evidence indicates that 
in-service joint pain of the shoulders and knees was not, and 
is not, associated with a currently diagnosed underlying 
disorder.




CONCLUSION OF LAW

Joint pain of the shoulders and knees is not associated with 
a current underlying diagnosed disorder which was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
a June 2004 pre-decision letter of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's representative bemoans 
the fact the RO did not afford her a VA examination as part 
of the adjudication of her claim and asserts that was a 
violation of the Duty to Assist.  See 38 C.F.R. § 3.159(c).  
This assertion is not supported by the evidence of record.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that: 1) the claimant 
has a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  (Emphasis added)  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for the duty to get an examination is 
rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
This low threshold notwithstanding, the Board finds an 
examination was not triggered, as the evidence of record 
shows elements 2 and 3 are absent.

December 2005 and April 2004 private treatment records from 
the Mobile Infirmary of Mobile, Alabama; the Mobile Adult 
Care Center; and from a private physician who practices in 
Mobile, note the veteran's symptoms of and treatment for 
muscle aches and joint pain, as well as diagnoses of possible 
early De Quervain's tenosynovitis.  Thomas C. McGee's, M.D., 
May 2006 letter notes a diagnosis of fibromyalgia syndrome 
with fatigue, insomnia, and diffuse achiness and soreness.  
Thus, element 1 is fully satisfied.  This is not the case, 
however, for the remaining two.

Service treatment records note treatment for complaints of 
joint pain in multiple joints, and sometimes aching all over.  
She was occasionally placed on a profile.  Extensive 
examinations, including a rheumatoid arthritis consult, noted 
findings of arthralgia, i.e., joint pain, but did not result 
in a diagnosis of a chronic disease process.  A July 1996 
examiner specifically found that the appellant did not have 
fibromyalgia.  The September 2006 diagnosis was acute viral 
arthritis which should resolve.  

The veteran noted her joint pain and the diagnosis of acute 
viral arthritis on her December 1996 Report Of Medical 
History for separation.  The examiner noted, however, that 
viral arthritis was fully resolved.  The December 1996 Report 
Of Medical Examination For Separation assessed the upper and 
lower extremities, the spine, and other musculoskeletal 
system as normal.  She was deemed fit for separation from 
active service.

The Board finds no competent evidence of continuity of the 
in-service symptomatology between the veteran's separation in 
1997 and 2004, the date her private treatment records begin.  
The veteran's August 2004 statement does note continuous 
symptomatology.  In any event, the evidence of record does 
not note a competent possible link between her current 
symptoms and her in-service symptoms, as none of the private 
medical records, including Dr. McGee's, note any opinion or 
comment to that effect.  The veteran, of course, in the 
absence of evidence she has medical training, is not 
competent to provide that link.  See 38 C.F.R. § 3.159(a).  
In light of these factors, the Board finds no violation of 
the Duty to Assist.  The Board fully acknowledges the 
representative's concern and chagrin, and that the RO may 
have been remiss in reading the veteran's August 2004 
statement in a liberal manner.  See Durr v. Nicholson, 400 
F.3d 1375, 1380 (Fed. Cir. 2005).  On the other hand, the RO 
did adjudicate the claim it deemed filed, and-as noted in 
the Introduction, it also eventually responded to the 
prospect of an informal claim as required by applicable 
regulations.

Thus, while the veteran may not have received full notice 
prior to the initial decision, after notice was provided, she 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.  Further, the claim was 
readjudicated on a de novo basis, as shown in the May 2007 
Supplemental Statement of the Case.  She was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Applicable Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Pain alone without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute 
disability for which service connection may be granted.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(appeal dismissed in part, and vacated and remanded in part, 
sub nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

Analysis

Service treatment records note the veteran's treatment in 
June 1990 after having closed a safe door on her left hand.  
Examination was negative, and the diagnosis was a contusion.  
In June 1993 she was struck in both eyes while reportedly 
trying to break up a fight, and in June 1995 she sustained an 
injury to fingers of her left hand in a domestic altercation 
with her husband.  A facial x-ray could not rule out a 
blowout fracture, and x-rays after the latter incident showed 
a fracture of the left ring finger.  There are no subsequent 
entries related to these incidents.  She complained of aches 
and pains all over in June 1995, but her symptoms were 
diagnosed as viral gastroenteritis.

In February 1996, the veteran presented with complaints of 
pain in her right shoulder and arm.  Physical examination was 
negative for swelling or discoloration, and the examiner 
noted an impression of biciptal tendonitis.  During a 
subsequent visit, decreased range of motion of the hands, and 
minimal swelling was noted.  One week later, the veteran 
complained of pains all over her body.  Examination was 
negative, and the diagnosis was post-viral 
arthralgia/myalgia.  

The veteran sought treatment again in March 1996 with 
continued complaints all over her bilateral upper and lower 
extremities over the prior month.  She also reported swelling 
of her fingers.  The examiner noted no apparent distress or 
ill appearance.  Physical examination was negative, and a 
rheumatoid test was negative.  The examiner noted a diagnosis 
of nonspecific arthralgia without synovitis.  She was 
referred for a rheumatoid arthritis consult.

The consult noted the veteran's complaints of arthralgias of 
the wrists, fingers, and knees, with fatigue and stiffness, 
with onset in approximately February 1996.  Her continued 
complaints involved the same joints as before.  The examiner 
noted the veteran looked well.  Physical examination was 
negative for synovitis or nodules, and range of motion was 
full.  The examiner noted that no inflammatory arthritis was 
present, and the veteran's symptoms suggested an acute 
syndrome-perhaps viral arthritis.  No steroids or narcotics 
were needed for treatment.  The examiner noted the veteran's 
symptoms would resolve, and that she would benefit from 
supportive actions, such as nonsurgical aids and increased 
activity.

As noted above, the veteran noted these events on her medical 
history, and the examiner noted they were resolved.  The 
December 1996 Report Of Examination For Separation notes all 
areas were assessed as normal.  She was physically fit for 
separation.

April 2004 Mobile Adult Care records note the reported onset 
of the veteran's joint pain symptoms as early 2004.  She 
reported pain in all her fingers and both knees, with 
swelling and morning stiffness.  She noted having no energy.  
The only finding on examination was bilateral knee crepitus.  

Dr. McGee's initial consult with the veteran was December 
2004.  She reported pain and stiffness of both knees, 
bilateral wrist pain, and elbow pain.  The veteran reported 
her symptoms dated back to 1994 when she served in the 
Persian Gulf War, and she was told in the past she had viral 
arthritis and later, Gulf War Syndrome.  Dr. McGee noted no 
persistent diagnosis was ever rendered.  The only positive 
finding on physical examination was some mild petellofemoral 
crepitation bilaterally and multiple tender points.  His 
diagnoses included patellofemoral chondromalacia patellae and 
fibromyalgia type symptoms.

Dr. McGee's December 2005 entry notes complaints of fatigue 
and lethargy, myofacial pain, and possible objective 
synovitis of the right hand.  His impressions included 
possible early De Quervain's tenosynovitis and myofacial 
pain.  Following extensive work-ups and laboratory tests, Dr. 
McGee's February 2006 entry noted a diagnosis of a 
fibromyalgia type syndrome.

As noted earlier, Dr. McGee's May 2006 letter noted his 
diagnosis of fibromyalgia type syndrome with fatigue, 
insomnia, and diffuse achiness and soreness.  He did not 
comment or opine as to any causal linkage between that 
diagnosis and the veteran's in-service treatment.

Contrary to the veteran's assertions, there is no evidence of 
a confirmed diagnosis of arthritis.  Further, even assuming 
such a diagnosis, there is no evidence of compensably 
disabling arthritis within one year of her separation from 
active service.  Thus, there is no factual basis for service 
connection for arthritis on a presumptive basis.  See 
38 C.F.R. § 3.307, 3.309(a).

As for service connection on a direct basis, the probative 
evidence of record refutes the veteran's report to Dr. McGee 
that she had Gulf War Syndrome in service.  There simply is 
nothing in her service treatment records to that effect.  
Neither is there any evidence to support the veteran's report 
to Dr. McGee that her symptoms dated back to her active 
service.  At her initial April 2004 screening-as noted 
above-she reported her symptoms had been present for two to 
three months.  Given that the April 2004 report was provided 
based on a desire to receive treatment and not to receive 
monetary compensation, the Board assigns greater credibility 
to that report.  All indications are that-as noted on the 
veteran's 1996 Report Medical History-that the in-service 
viral arthritis was an acute and transitory event that 
resolved without any chronic residuals.  Her in-service 
complaints of arthralgia, and the findings of arthralgia do 
not constitute a disability.  Sanchez- Benitez.  The Board 
finds noteworthy the fact Dr. McGee did not opine the 
veteran's currently diagnosed disorder is causally linked to 
her active service.

Thus, the Board holds that the preponderance of the evidence 
is against the claim on a direct basis as well.  38 C.F.R. 
§ 3.303.  The benefit sought on appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to service connection for bilateral shoulder and 
knee pain is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


